DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Sasha Mandy on April 30, 2021.

The claims have been amended as follows.

(CURRENTLY AMENDED) A resistance-measuring device mountable to a component of a current-carrying transmission line, the resistance-measuring device comprising: a body having a base and two arms [[with]]extending between interconnected first ends and spaced-and being displaceable relative to the arms, the abrading mechanism having an electrically-conductive abrading element extending along substantially all of a length of the arm defined between the first and second ends and facing inwardly toward the gap, the component displacing the abrading mechanism relative to the arms, and the component caused to displace linearly along the abrading element and relative thereto toward the interconnected first ends of the arms and to rub against the abrading element,
(ORIGINAL) The resistance-measuring device as defined in claim 1, wherein the abrading mechanism has a biasing element mounted to the arm and operable to bias the abrading element  into the gap. 
(PREVIOUSLY PRESENTED) The resistance-measuring device as defined in claim 1, wherein the body has a movement limiter, the movement limiter being fixedly mounted to one of the arms of the body and having an inner edge extending past the inner portion of the arm and into the gap.   
(ORIGINAL) The resistance-measuring device as defined in claim 3, wherein the movement limiter is made from an electrically-insulating material. 
(PREVIOUSLY PRESENTED) The resistance-measuring device as defined in claim 1, wherein each arm has an internal cavity and an opening along the inner portion, the abrading element being disposed within the cavity, the abrading element being displaceable to emerge from the cavity through the opening and into the gap.   
(ORIGINAL) The resistance-measuring device as defined in claim 1, wherein the abrading element extends between first and second ends, a first end of the abrading element being mounted to a pivot on the arm, and a second end of the abrading element being free to turn about the pivot into the gap.
(PREVIOUSLY PRESENTED) The resistance-measuring device as defined in claim 6, wherein the abrading mechanism has a biasing element mounted to the arm and to the 
(PREVIOUSLY PRESENTED) The resistance-measuring device as defined in claim 1, wherein at least one of the abrading elements of the body has an inner serrated edge.  
(PREVIOUSLY PRESENTED) The resistance-measuring device as defined in claim 1, wherein a width of the gap between the arms varies between the first and second ends of the arms. 
(ORIGINAL) The resistance-measuring device as defined in claim 9, wherein the width of the gap decreases from the second ends of the arms to the first ends of the arms. 
(PREVIOUSLY PRESENTED) The resistance-measuring device as defined in claim 9, wherein the width of the gap is greatest between the second ends of the arms.
(CANCELLED)   
(CANCELLED) 
(PREVIOUSLY PRESENTED) The resistance-measuring device as defined in claim 1, wherein the arms of the body are oriented in a “U”.
(ORIGINAL) The resistance-measuring device as defined in claim 14, wherein the gap between the arms has a mushroom-head shape adjacent to the first ends of the arms.
(PREVIOUSLY PRESENTED) An apparatus for measuring resistance of components of a current-carrying transmission line, the apparatus comprising: at least two of the resistance-measuring devices as defined in claim 1, a first device being mountable to a first component of the current-carrying transmission line, and a second device being mountable to a second component of the current-carrying transmission line, the bodies of the first and second devices being connected with an elongated member.     
(ORIGINAL) The apparatus as defined in claim 16, wherein the elongated member is telescopic to vary a distance separating the bodies of the first and second devices.
(CURRENTLY AMENDED) A method of measuring an electrical resistance of a component of a current-carrying transmission line, comprising:

displacing the device [[to]]toward the component to cause the component to displace the at least one abrading element relative to the device, and to displace linearly along the at least one abrading element toward one end thereof and thereby rub the at least one abrading element against an outer surface of the component within the central aperture; and
measuring the electrical resistance of the component with the device. 
(ORIGINAL) The method as defined in claim 18, further comprising biasing the at least one abrading element into the central aperture. 
(PREVIOUSLY PRESENTED) The method as defined in claim 18, wherein displacing the device includes displacing the device until the outer surface of the component abuts against an electrically-insulating movement limiter extending into the central aperture. 
(ORIGINAL) The method as defined in claim 20, wherein displacing the device until the outer surface of the component abuts against the movement limiter includes abutting only the movement limiter and the at least one abrading element of the device against the outer surface of the component. 
(CANCELLED) 
(PREVIOUSLY PRESENTED) The method as defined in claim 18, wherein displacing the device includes causing the at least one abrading element to displace while rubbing against the outer surface of the component.   
(CANCELLED) 
(CANCELLED) 
(CANCELLED) 

Continued Examination Under 37 CFR 1.114

4/27/2021 has been entered.

Allowable Subject Matter

Claims 1-11, 14-21, and 23 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2021/0069870 to Kwon, which discloses manual hydraulic multi-functional extra-high-voltage insulating gear gripper pliers stick for live-wire work;
	United States Patent App. Pub. No. 2011/0101716 to Nolte et al., which discloses a utility pole with removable supporting push button; and
	United States Patent App. Pub. No. 2012/0175575 to Devine et al., which discloses a boom mountable robotic arm.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A resistance-measuring device mountable to a component of a current-carrying transmission line, the resistance-measuring device comprising . . . the component displacing the abrading mechanism relative to the arms, and the component caused to displace linearly along the abrading element and relative thereto toward the interconnected first ends of the arms and to rub against the abrading element," and
	in claim 18, "A method of measuring an electrical resistance of a component of a current-carrying transmission line, comprising . . . displacing the device toward the component to cause the component to displace the at least one abrading element relative to the device, and to displace linearly along the at least one abrading element toward one end thereof and thereby rub the at least one abrading element against an outer surface of the component within the central aperture,"
	in combination with all other limitations.

Claims 2-11 & 14-17 and 19-21 & 23 are allowed as being dependent on claims 1 and 18, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
5/8/2021